Chandler, Justice
(concurring in the opinion of Justice Ness):
I concur in full, but make additional comment I consider appropriate to abrogation of the long standing doctrine of sovereign immunity in South Carolina.
*253ORIGIN OF THE DOCTRINE
Sovereign immunity is a court-created doctrine which was first applied in England in the 1788 case of Russell v. Men of Devon, 2 T. R. 667, 100 Eng. Rep. 359. In Men of Devon an injury sustained by a citizen through negligence of a county employee was held to be not actionable. While the court observed, “it is better that an individual should sustain an injury than the public suffer an inconvenience,” this landmark decision has been more often cited for its holding that, “The king can do no wrong.”
It is anomalous that Men of Devon, supra, should become the law of states which only 12 years earlier fought for liberation from wrongs of the king.
Although many reasons for the doctrine’s adoption in this country have been advanced, the most cogent explanation is that following the Revolutionary War, the new states were financially unable to respond in damages to meritorious claims based upon negligence in their governmental activities. Boyce v. Lancaster County Natural Gas Authority, 266 S. C. 398, 405, 223 S. E. (2d) 769 (1976) (Ness, J., dissenting); Mayle v. Pennsylvania Dept. of Highways, 479 Pa. 384, 388 A. (2d) 709, 712 (1978).
For whatever the reasons, sovereign immunity remained the law of the states from its initial application in the 1812 Massachusetts case of Mower v. Leicester, 9 Mass. 247, until its abrogation in 1957 by the Supreme Court of Florida in Hargrove v. Town of Cocoa Beach, 96 So. (2d) 130 (Fla. 1957).
PREVAILING VIEW OF THE DOCTRINE TODAY
It is doubtful that any other tenet in American jurisprudence has been so broadly assailed as the doctrine of governmental immunity. It has been condemned on many grounds in court opinions and by legal scholars alike. Holytz v. City of Milwaukee, 17 Wis. (2d) 26, 115 N. W. 618, 621 (1962).
The doctrine has been sharply criticized by courts throughout the country, including a minority of our Court, as an anathma to the legal precept that liability follows tortious conduct, that one who negligently causes harm should respond in damages. Molitor v. Kaneland Community Unit District No. 302, 18 Ill. (2d) 11, 163 N. E. (2d) 89, 93, 86 *254A.L.R. (2d) 469, 476 (1959); Belue v. City of Spartanburg, 276 S. C. 381, 388, 280 S. E. (2d) 49 (1981) (Ness, J., dissenting).
Since its abrogation in Hargrove, supra, there has been a dramatic national trend toward repudiation of the doctrine. As pointed out by the South Carolina Court of Appeals in Shea v. State Department of Mental Retardation, 279 S. C. 604, 310 S. E. (2d) 819 (App. Ct. 1983), courts in 36 jurisdictions have abolished portions of sovereign immunity.
Quotations from the opinions of all state court decisions abolishing sovereign immunity would be enlightening, but too lengthy. A brief citation of language from representative opinions suffices to illuminate the general disfavor in which the doctrine is viewed.
“Whatever justification ever existed for the doctrine that the Commonwealth is immune from liability for tortious conduct unless the Legislature has consented to suit, the doctrine’s day has long since passed.” Mayle v. Pennsylvania Dept. of Highways, 388 A. (2d) 709 (Pa. 1978).
“If there is anything more than a sham to our constitutional guaranty that the courts shall always be open to redress wrongs and to our sense of justice that there shall be a remedy for every wrong committed, then certainly this basis for the rule cannot be supported.” Hargrove, supra, at 132.
“While we are not compelled to follow the example of other courts, we are persuaded by their logic and adopt their conclusion. One of the paramount interests of the members of an organized civilized society is that they be afforded protection against harm to their persons, properties and characters.” Nieting v. Blondell, 306 Minn. 122, 235 N. W. (2d) 597, 602 (1975).
“It is plainly unjust to refuse relief to persons injured by the wrong conduct of the State. No one seems to defend that refusal as fair. There has been a steady movement away from immunity.” Willis v. Dept. of Conservation and Economic Development, 55 N. J. 534, 264 A. (2d) 34, 36 (1970).
Perhaps the most candid, plain-spoken criticism of the doctrine is that in an Illinois decision involving, as here, the alleged negligence of a school district employee:
*255It is a basic concept underlying the whole law of torts today that liability follows negligence, and that individuals and corporations are responsible for the negligence of their agents and employees acting in the course of their employment. The doctrine of governmental immunity runs directly counter to that basic concept. What reasons, then, are so impelling as to allow a school district, as a quasi-municipal corporation, to commit a wrong-doing without any responsibility to its victims, while any individual or private corporation would be called to task in court for such tortious conduct?
Molitor v. Kaneland Community Unit District No. 302, 18 Ill. (2d) 11, 163 N. E. (2d) 89, 93 (Ill. 1959).
SOVEREIGN IMMUNITY IN SOUTH CAROLINA
The doctrine was first applied in South Carolina in the 1820 case of Young v. Commissioners of Roads, 2 Nott and Mc. 537, 11 S.C.L. 215. Citing Men of Devon, supra, as its precedent authority the court denied recovery to a plaintiff who suffered property damages to his wagon and horses from a defective bridge maintained by the Edgefield district.
In the ensuing 165 years all torts inflicted by the negligence of state, county and municipal governments, including their colleges, hospitals, recreational parks, etc., have been immune from liability, except as legislatively provided in a miniscule number of statutes.
The majority opinion sets out those decisions of our Court since 1959 which chart the recent course of both sovereign and charitable immunity in South Carolina. Our holding today follows an established national pattern that the state which abolishes charitable immunity soon thereafter abrogates sovereign immunity. While the two immunities have retained their separate identities, they are closely kindred doctrines and exist to the same ends.
THE DOCTRINE v. STARE DECISIS
No rule is more deeply inbedded in Anglo-American decisional law than stare decisis, nor has any rule been more responsible for perpetuating sovereign immunity.
*256Meaning literally “to stand by decisions” it has for its object the salutary effect of certainty and stability in law. People v. Gravenhorst, 32 N.Y.S. (2d) 760, 773 (1942).
While it is a sound principle and has been adhered to by this Court, it is not a rule from which no variance should ever be had.
Stare decisis is not intended to bring about a “petrifying rigidity” but, rather, to insure a quality of justice which results from certainty and stability. Brown v. Anderson County Hospital Assn., 268 S. C. 479, 486, 234 S. E. (2d) 873 (1977).
In 1980 our Court abolished parental immunity, notwithstanding stare decisis. “While this court adheres to the principle of stare decisis, it should not be applied to ‘effect a petrifying rigidity’ in common law.” Elam v. Elam, 275 S. C. 132, 137, 268 S. E. (2d) 109 (1980).
In abolishing charitable immunity, we stated, “A rule which no longer serves a legitimate purpose should not be followed solely because of a dogged adherence to stare decisis. Stare decisis should be used to foster stability and certainty in the law, but not to perpetuate error and injustice.” Fitzer v. Young Men’s Christian Association, 277 S. C. 1, 4 282 S. E. (2d) 230 (1981).
SOVEREIGN IMMUNITY: A LEGISLATIVE MATTER?
Aside from stare decisis the most persistent argument made for preserving sovereign immunity is that the doctrine has become a part of the public policy of the state and, accordingly, can be abolished by the legislature only. McKenzie v. City of Florence, 234 S. C. 428, 434, 436, 108 S. E. (2d) 825 (1959).
“If the law is to be changed, such change should come from the legislature.” Copeland v. The Housing Authority of Spartanburg, S. C., 282 S. C. 8, 9, 316 S. E. (2d) 408 (1984).
This reasoning is curious in light of the unchallenged fact that the doctrine of sovereign immunity is court-created. It places upon the legislature, exclusively, the burden to correct an injustice not of legislative making.
No doubt the legislature is empowered- to act, there being no constitutional issue involved. Hopefully, even now, the General Assembly will act, and by the effective date provi*257sions set out in the maj ority opinion, may do so prior to this decision’s becoming law.
Indeed, now pending in the judiciary committees of both Houses of the General Assembly are comprehensive Tort Claims Bills1 which address the wrongs and inequities of sovereign immunity.
Many state courts have reproached the legislative branch for its failure to abolish or modify the doctrine. I find this viewpoint misplaced.
In South Carolina, with the exceptions of this Court’s modification of charitable immunity in Brown v. Anderson County Hospital Assn., 268 S. C. 479, 234 S. E. (2d) 873 (1973), followed by total abrogation in Fitzer, supra, all steps taken to moderate the harshness of charitable or sovereign immunity prior to today have been legislative. Admittedly, as pointed out in the majority opinion, the exceptions carved out by the legislature constitute a patchwork, and are inadequate and inconsistent.2 However, I perceive them as good *258faith efforts to correct in part what this decision corrects in full.
The doctrine, being court-created, may be court-abrogated.
“We closed our courtroom doors without legislative help, we can likewise open them.” Boyce, supra, 266 S. C. at 406, 223 S. E. (2d) 769, citing Pierce v. Yakima Valley Memorial Hospital, 43 Wash. (2d) 162, 260 P. (2d) 765, 774 (1953) (dealing with charitable immunity) (Ness, J., dissenting).
“Surely it cannot be urged successfully that an outmoded, inequitable, and artificial curtailment of a general rule of action credited by the judicial branch of the government cannot or should not be removed by its creator.” Holytz v. City of Milwaukee, 17 Wis. (2d) 26, 115 N. W. (2d) 618, 624 (Wis. 1962) (Emphasis supplied).
SOVEREIGN IMMUNITY: NO LONGER TENABLE
Our decision today is a natural response to history’s postulate that the laws which govern society must be rational to the conditions of their times.
If it be conceded that financial instability of the new states in early days of the republic was good sufficient reason for adoption of the doctrine, that reason has long since expired.
A doctrine which issues from the maxim, “the king can do no wrong,” is antagonistic to Amerian democracy and, now that whatever may have justified its adoption has passed, should be abolished.
From my extensive review of case law decisions throughout the United States I conclude that, with little exception, perpetuation of the doctrine is defended upon the grounds only of stare decisis, and that it is a matter for the legislature. This is understandable, as no substantive basis for preserving sovereign immunity any longer remains.
In respect of changing conditions, the financial ability of states to meet their obligations is now established. Beyond that, awesome technological advances have placed in the hands of governmental agents and employees machines and implements unknown in colonial days.
Judicial notice is taken that the automobile daily inflicts *259injury and death. Other motorized vehicles and mechanical devices, too numerous to recite here, constitute a hazard to the safety of innocent citizens when negligently operated.
In short, the relative propensity for harm from tortious conduct of the government today and at the time of the doctrine’s adoption are in stark contrast.
It is no less than incredible that a government which addresses the needs of its indigent through programs involving millions of tax revenue dollars, and properly so, should turn a deaf ear to those others of its citizens who, through no fault of their own, are victims of governmental torts.
Even if direct dollars from public funds were required to underwrite governmental liability in tort, the obligation should be met. However, the injustice of further perpetuating sovereign immunity is exacerbated by the availability today of liability insurance. This mechanism, whose premiums are miniscule when compared to overall governmental expenditures, has served to manage the costs assessed against private individuals and corporations by reason of their liability.
CONCLUSION
Under sufferance of sovereign immunity countless innocent members of the general society have braved human suffering, sustained property loss and undergone financial chaos without redress.
This is a travesty, exceeded only by the irony that the doctrine has long been removed from the law of England, who gave it birth.

 Senate Bill 283
House Bill 2266
NOTE: In the title of H. 2813, a 1984 predecessor Tort Claims Bill, the authors recognized the doctrine’s unsoundness:
[W]hereas, the General Assembly of the State of South Carolina recognizes the merit in the modern tendency to restrict rather than to extend the application of the Doctrine of Sovereign Immunity; and
Whereas, the relationship between the government and its people has changed dramatically in the twentieth century and government has become involved in an ever-increasing number of services; and
Whereas, it is a sound principle of law that one who negligently causes injury must respond in damages; and
Whereas, public convenience can no longer outweigh the necessity for individual compensation for injuries sustained through the negligence of its government; and
Whereas, the General Assembly finds that it is in the best interest of the people of South Carolina that a governmental tort claims act be enacted and that the State waive its immunity for liability in tort inactions [sic] involving the proprietary functions of the State and consent to have his liability determined in accordance with the same rules as are applied to actions against individuals or corporations, subject to the provisions and limitations of this act. Now, therefore,...


 LIMIT OF DAMAGES (Personal Injury) LIMIT OF DAMAGES (Property Loss) STATUTE RELATING TO
$ 8,000.00 $ 3,000.00 § 57-5-1810 State Highway Defects
5.000.00 1,000.00 57-17-860 County Highway Defects
15.000.00 5.000.00 5-7-70 Municipal Highway Defects
15.000.00 5.000.00 5-7-70 Municipal Mismanagement, Generally
30.000.00 5.000.00 15-77-230 All Govt.-Operated Mtr. Vehicles
4.000.00 1,500.00 58-29-150 Rural Electrification Authority
IMMUNITY WAIVED AND WITHDRAWN 6-23-310 Joint Municipal Electrical Power Agencies
NOTE: The inconsistency in legislative efforts to moderate the harshness of sovereign immunity is highlighted by the gross disparity of allowable damages in the highway defect statutes. In an actionable case, the person injured may recover up to $5,000.00 if the highway is owned by the County of Richland, $8,000.00 if owned by the State of South Carolina, and $15,000.00 if owned by the City of Columbia. Finally, if the injury-producing defect is located on government property any distance beyond the highway right-of-way, there can be no recovery.
Moreover, as to municipalities only, recovery is also allowed “... by reason of a defect or mismanagement of anything under control of the corporation____” [Emphasis supplied.]